PER CURIAM
Petitioner, an inmate at Oregon Women’s Correctional Center (OWCC), appeals the dismissal of her petition for a writ of habeas corpus.1 We affirm.
Petitioner contends that her conditions of confinement are unlawful, because OWCC’s failure to provide proper ventilation and air circulation poses serious health problems for her. Petitioner’s replication, see ORS 34.670, sets forth the causes of the alleged improper ventilation and circulation and then alleges:
“The effects of the stale and unclean air on [p]etitioner are substantial. She awakens each morning with clogged sinuses and a severe headache. [Her] skin is constantly dry and irritated and she has a persistent sore throat.”
She does not allege that she did not suffer the ailments before her confinement at OWCC, that her physical ailments are linked medically to the lack of ventilation and circulation of air or that she has sought medical treatment that has failed to alleviate her ailments. She therefore has failed to state ultimate facts sufficient to constitute a basis for habeas corpus relief. Scott v. Cupp, 55 Or App 23, 637 P2d 173 (1981).
Affirmed.

 The trial court held that the challenged conditions of confinement do not require immediate judicial intervention and that petitioner had reasonable alternative legal remedies available. See Penrod/Brown v. Cupp, 283 Or 21, 581 P2d 934 (1978).